UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2007 Item 1. Report to Stockholders. FundX ETF Upgrader Funds FundX ETF Upgrader Fund v FundX ETF Aggressive Upgrader Fund Semi-Annual Report April 30, 2007 FUNDX ETF UPGRADER FUNDS April 30, 2007 Dear Shareholders, We are excited about the launch of the two newest FundX Upgrader Funds: The FundX ETF Upgrader fund (REMIX) and the FundX ETF Aggressive Upgrader fund (UNBOX). The FundX ETF Upgrader Funds are actively managed portfolios of mutual funds just like the original FundX Upgrader Funds. The only difference is that they only invest in Exchange Traded funds (ETFs). In the FundX Upgrader Funds of funds, we rank ETFs side by side versus traditional mutual funds and select whichever ranks higher based on our proprietary ranking system. By using both ETFs and regular mutual funds, we get access to active portfolio management from traditional mutual funds. But we also are subject to minimum holding times, possible redemption fees, and higher average expenses when we buy regular mutual funds. One advantage to an all-ETF portfolio is our ability to change the portfolio as actively as desired based on our rankings without concern about restrictions or penalties. POPULARITY OF EXCHANGE TRADED FUNDS Exchange Traded Funds (ETFs) have become the fastest growing segment of the mutual fund industry for a number of reasons: On average, ETFs have lower expenses than regular mutual funds. ETFs trade throughout the day and don’t require minimum hold times like many regular mutual funds. And, the universe of available ETFs is growing rapidly, making them a viable alternative. Although ETFs offer a relatively low cost way to get exposure to most markets and sectors, investors still need to decide which ETFs to own and when to buy and sell them. We add value by making these decisions for you and implementing them in a disciplined way based on our Upgrading strategy. USING THE FUNDX ETF UPGRADER FUNDS The FundX ETF Upgrader Fund (REMIX) is designed to have similar risk and return expectations to the original FundX Upgrader Fund (FUNDX). REMIX can hold between 70% and 100% in Class 3 ETFs, or up to 30% from Classes 1, 2, or 4. The FundX ETF Aggressive Upgrader Fund (UNBOX) is managed similarly to the FundX Aggressive Upgrader Fund (HOTFX). UNBOX has no class limits and simply holds the top ranked ETFs based on our rankings. REMIX could be a substitute for part of where you might otherwise have selected FUNDX, and use UNBOX as an alternative to HOTFX. By owning both FUNDX and REMIX, for example, you could potentially benefit from FUNDX when actively managed funds add value versus ETFs – and could also benefit from REMIX when the lower cost structure and flexibility of ETFs outweigh any added value of active management. PORTFOLIO HIGHLIGHTS FUNDX ETF UPGRADER FUND (REMIX) Despite significant volatility in early 2007, our measures of market leadership remain remarkably consistent. The highest ranking funds were predominantly foreign funds, especially emerging markets. REMIX always holds larger positions in core ETFs from Class 3, and much smaller positions in more speculative ETFs from Classes 1 and 2. Among our core holdings, our largest positions are focused on developed markets mainly in Europe. Our domestic holdings are mid cap and large cap value funds. Among the more speculative holdings, foreign funds dominate, particularly those funds focused on specific European countries, Asian countries and regions, and Latin America. Initially, about 25% of the fund’s speculative holdings were concentrated in real estate funds, but these have since fallen out of favor and were replaced by Utilities and both US and global Telecommunications funds. WWW.UPGRADERFUNDS.COM - 1 - FUNDX ETF UPGRADER FUNDS Overall, our best percentage gains came from iShares MSCI Germany Index Fund (EWG) and iShares MSCI Sweden Index Fund (EWD), up 14.67% and 13.73% respectively. Because it was one of our largest holdings, iShares EMU Index Fund (EZU) made the largest contribution to the fund even though it gained only 11.71%. Our worst performing position, iShares Hong Kong Index Fund (IHK) lost 12.32% and was sold. Fortunately, IHK was among our smallest positions. FUNDX ETF AGGRESSIVE UPGRADER FUND (UNBOX) Despite significant volatility in early 2007, our measures of market leadership remained remarkably consistent. The highest ranking funds were predominantly foreign funds, especially emerging markets. UNBOX invests in the most highly ranking ETFs based on our proprietary ranking system. Most positions are equally weighted, even those focused on individual countries or concentrated in specific market sectors. Foreign funds dominate our ranks, including funds focused on specific European countries, Asian countries and regions, and Latin America. Initially, UNBOX had about 25% of assets concentrated in real estate funds, but these funds have since fallen out of favor and were replaced by Utilities, Materials and both US and global Telecommunications funds. Although Asia focused ETFs, particularly China, Malaysia and Singapore, fell dramatically when markets sold off in late February, they recovered strongly, remaining highly ranked by our system and represent substantial holdings in UNBOX. The best contributors to the fund’s performance were iShares MSCI Germany Index Fund (EWG) and iShares MSCI Sweden Index Fund (IWD), gaining 14.43% and 12.32% respectively. Our worst performer, iShares Hong Kong Index Fund (IHK) lost 12.31% and was sold. In closing, thank you for investing in the FundX ETF Upgrader Funds. We are so proud that you have chosen us to manage your fund portfolios. As always, we remain vigilant and disciplined in our execution of the Upgrading strategy on your behalf. Thank you for entrusting us with your investment assets, Janet Brown President, DAL Investment Company Adviser to the FundX Upgrader Funds The FundX Upgrader and Aggressive Upgrader Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 1-866-455-3863, or visiting www.upgraderfunds.com. Read it carefully before investing. Past performance is not a guarantee of future results. Mutual fund investing involves risk; principal loss is possible. The FundX ETF Upgrader Funds are considered “fund of funds.” Each of the ETF Upgrader Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs. To the extent that the Fund concentrates its investments in a particular industry or sector, the Fund’s shares may be more volatile and fluctuate more than shares of a fund investing in a broader range of securities. Small-and medium-capitalization companies tend to have limited liquidity and greater volatility than large-capitalization companies. The Fund may invest in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The Underlying Funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. The value of fixed-income securities held by the Underlying Funds that are rated below investment grade are subject to additional risk factors such as increased possibility of default. Additionally, these instruments are generally unsecured and may be subordinated to other creditor’s claim. The information provided in this letter represents the opinion of Janet Brown and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weightings and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments on page 5 of this report for further sector and holding information. WWW.UPGRADERFUNDS.COM - 2 - FUNDX ETF UPGRADER FUNDS HOW WE CLASSIFY FUNDS CLASS 1: GROWTH - MOST SPECULATIVE STOCK ETF’S Class 1 includes ETFs that focus on special investments, industries or market sectors.Class 1 ETFs may invest in small, new and/or unseasoned companies.International ETFs may concentrate in a particular country or region, including “emerging markets” or economies not considered mature.These ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. CLASS 2: GROWTH - SPECULATIVE STOCK ETF’S Class 2 includes ETFs invested in small or mid-sized companies.Many of these ETFs may lack diversification by focusing on a few industry sectors or concentrating their portfolios in a few individual holdings.These ETFs mostly hold common stocks, but may contain convertible bonds or other instruments.These ETFs may have moderate to high portfolio turnover. CLASS 3: GROWTH - HIGHER QUALITY STOCK ETF’S Generally, Class 3 ETFs are comprised of diversified portfolios invested in well-established companies.Such portfolios may include some fixed-income instruments such as bonds, convertibles, preferred stock or cash and may have flexibility to move to large cash positions.International (foreign) or global (foreign and domestic) ETFs in this class tend to invest in larger companies in mature economies (e.g., Europe & Japan).Primary objectives among these ETFs include long-term growth with little emphasis on income. CLASS 4: TOTAL RETURN (OR BALANCED) ETF’S Class 4 ETFs include a wide variety of investment strategies, usually including common stocks.Often these ETFs hold income-generating instruments to lower portfolio volatility.Some of these ETFs may use derivative instruments to a limited extent, specifically to lessen volatility, such as futures, put options or short selling. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. (6/07) WWW.UPGRADERFUNDS.COM - 3 - FUNDX ETF UPGRADER FUNDS SECTOR ALLOCATIONAT APRIL 30, 2007 (UNAUDITED) FundX ETF Upgrader Fund Allocation of Portfolio % of Net Assets Class 1 & 2 28.9 % Class 3 69.5 % Class 4 1.5 % Money Market Fund 1.9 % Liabilities in Excess of Other Assets (1.8 )% Net Assets 100.0 % FundX ETF Aggressive Upgrader Fund Allocation of Portfolio % of Net Assets Class 1 & 2 96.4 % Class 4 6.2 % Money Market Fund 1.7 % Liabilities in Excess of Other Assets (4.3 )% Net Assets 100.0 % EXPENSE EXAMPLEFOR THE PERIOD ENDED APRIL 30, 2007 (UNAUDITED) As a shareholder of the FundX ETF Upgrader Funds (the “Funds”), you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/31/07* – 4/30/07). ACTUAL EXPENSES The first line of the tables below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, the Funds’ transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem those shares that have been held for less than 30 days.Investment Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the examples below.The examples below include, but are not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the examples below do not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by a Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. WWW.UPGRADERFUNDS.COM - 4 - FUNDX ETF UPGRADER FUNDS EXPENSE EXAMPLEFOR THE PERIOD ENDED APRIL 30, 2007 (UNAUDITED), CONTINUED HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the tables are useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. FUNDX ETF UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 1/31/07* Value 4/30/07 1/31/07 – 4/30/07** Actual $1,000 $1,056 $3.76 Hypothetical (5% annual return before expenses) $1,000 $1,009 $3.67 * The Fund commenced operations on January 31, 2007. ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 89/365 (to reflect the since inception period). FUNDX ETF AGGRESSIVE UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 1/31/07* Value 4/30/07 1/31/07 – 4/30/07** Actual $1,000 $1,038 $3.73 Hypothetical (5% annual return before expenses) $1,000 $1,009 $3.67 * The Fund commenced operations on January 31, 2007. ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 89/365 (to reflect the since inception period). WWW.UPGRADERFUNDS.COM - 5 - FUNDX ETF UPGRADER FUNDS SCHEDULE OF INVESTMENTSAT APRIL 30, 2007 (UNAUDITED) Shares Value Investment Companies: 99.9% Class 1 & 2 Funds: 28.9%^ 1,799 iShares Dow Jones U.S. Utilities Sector Index Fund $ 181,771 1,698 iShares FTSE/Xinhua China 25 Index Fund 178,782 8,939 iShares MSCI Australia Index Fund 242,247 4,416 iShares MSCI Austria Index Fund 178,848 3,431 iShares MSCI Brazil Index Fund 180,333 3,893 iShares MSCI Germany Index Fund 122,162 20,965 iShares MSCI Malaysia Index Fund 238,791 4,334 iShares MSCI Mexico Index Fund 239,844 5,952 iShares MSCI Netherlands Index Fund 182,667 1,730 iShares MSCI Pacific ex-Japan Index Fund 241,491 18,820 iShares MSCI Singapore Index Fund 239,579 3,209 iShares MSCI Spain Index Fund 182,143 6,581 iShares MSCI Sweden Index Fund 244,023 1,796 iShares S&P Global Telecommunications Sector Index Fund 121,984 954 iShares S&P Latin America 40 Index Fund 179,915 3,110 Materials Select Sector SPDR Fund 120,108 5,557 PowerShares Golden Dragon Halter USX China Portfolio 118,420 4,389 Utilities Select Sector SPDR Fund 182,802 1,503 Vanguard Materials ETF 120,541 Total Class 1 & 2 Funds (Cost $3,330,602) 3,496,451 Class 3 Funds: 69.5%^ 18,477 iShares MSCI EAFE Index Fund 1,462,639 7,915 iShares MSCI EAFE Value Index Fund 610,246 14,701 iShares MSCI EMU Index Fund 1,690,615 6,916 iShares Russell Midcap Value Index Fund 1,091,691 5,303 iShares S&P Europe 350 Index Fund 609,315 30,101 PowerShares International Dividend Achievers Fund 606,234 10,201 streetTRACKS Dow Jones Europe Stoxx 50 ETF 612,162 22,747 Vanguard European Stock ETF 1,706,025 Total Class 3 Funds (Cost $7,954,048) 8,388,927 Class 4 Fund: 1.5%^ 2,095 Vanguard Utilities ETF 181,427 Total Class 4 Fund (Cost $178,117) 181,427 Total Investment Companies (Cost $11,462,767) 12,066,805 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 6 - FUNDX ETF UPGRADER FUND SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED), CONTINUED Shares Value Short-Term Investment: 1.9% 227,501 Fidelity Institutional Money Market Portfolio $ 227,501 Total Short-Term Investment (Cost $227,501) 227,501 Total Investments: 101.8% (Cost $11,690,268) 12,294,306 Liabilities in Excess of Other Assets: (1.8)% (222,016 ) Net Assets: 100.0% $ 12,072,290 ^ CLASS 1: GROWTH - MOST SPECULATIVE STOCK ETF’S Class 1 includes ETFs that focus on special investments, industries or market sectors.Class 1 ETFs may invest in small, new and/or unseasoned companies.International ETFs may concentrate in a particular country or region, including “emerging markets” or economies not considered mature.These ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. CLASS 2: GROWTH - SPECULATIVE STOCK ETF’S Class 2 includes ETFs invested in small or mid-sized companies.Many of these ETFs may lack diversification by focusing on a few industry sectors or concentrating their portfolios in a few individual holdings.These ETFs mostly hold common stocks, but may contain convertible bonds or other instruments.These ETFs may have moderate to high portfolio turnover. CLASS 3: GROWTH - HIGHER QUALITY STOCK ETF’S Generally, Class 3 ETFs are comprised of diversified portfolios invested in well-established companies.Such portfolios may include some fixed-income instruments such as bonds, convertibles, preferred stock or cash and may have flexibility to move to large cash positions.International (foreign) or global (foreign and domestic) ETFs in this class tend to invest in larger companies in mature economies (e.g., Europe & Japan).Primary objectives among these ETFs include long-term growth with little emphasis on income. CLASS 4: TOTAL RETURN (OR BALANCED) ETF’S Class 4 ETFs include a wide variety of investment strategies, usually including common stocks.Often these ETFs hold income-generating instruments to lower portfolio volatility.Some of these ETFs may use derivative instruments to a limited extent, specifically to lessen volatility, such as futures, put options or short selling. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FUNDX ETF AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTSAT APRIL 30, 2007 (UNAUDITED) Shares Value Investment Companies: 102.6% Class 1 & 2 Funds: 96.4%^ 6,315 iShares Dow Jones U.S. Utilities Sector Index Fund $ 638,068 5,959 iShares FTSE/Xinhua China 25 Index Fund 627,423 28,239 iShares MSCI Australia Index Fund 765,277 18,692 iShares MSCI Austria Index Fund 757,026 14,450 iShares MSCI Brazil Index Fund 759,492 12,300 iShares MSCI Germany Index Fund 385,974 66,231 iShares MSCI Malaysia Index Fund 754,371 13,692 iShares MSCI Mexico Index Fund 757,715 20,892 iShares MSCI Netherlands Index Fund 641,175 5,467 iShares MSCI Pacific ex-Japan Index Fund 763,139 59,455 iShares MSCI Singapore Index Fund 756,862 11,264 iShares MSCI Spain Index Fund 639,345 20,788 iShares MSCI Sweden Index Fund 770,819 5,674 iShares S&P Global Telecommunications Sector Index Fund 385,378 4,019 iShares S&P Latin America 40 Index Fund 757,943 9,823 Materials Select Sector SPDR Fund 379,364 14,638 PowerShares Golden Dragon Halter USX China Portfolio 311,936 15,405 Utilities Select Sector SPDR Fund 641,618 4,748 Vanguard Materials ETF 380,790 Total Class 1 & 2 Funds (Cost $11,315,917) 11,873,715 Class 4 Fund: 6.2%^ 8,823 Vanguard Utilities ETF 764,072 Total Class 4 Fund (Cost $750,643) 764,072 Total Investment Companies (Cost $12,066,560) 12,637,787 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 8 - FUNDX ETF AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTSAT APRIL 30, 2007 (UNAUDITED), CONTINUED Shares Value Short-Term Investment: 1.7% 213,121 Fidelity Institutional Money Market Portfolio $ 213,121 Total Short-Term Investment (Cost $213,121) 213,121 Total Investments: 104.3% (Cost $12,279,681) 12,850,908 Liabilities in Excess of Other Assets: (4.3)% (535,247 ) Net Assets: 100.0% $ 12,315,661 ^ CLASS 1: GROWTH - MOST SPECULATIVE STOCK ETF’S Class 1 includes ETFs that focus on special investments, industries or market sectors.Class 1 ETFs may invest in small, new and/or unseasoned companies.International ETFs may concentrate in a particular country or region, including “emerging markets” or economies not considered mature.These ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. CLASS 2: GROWTH - SPECULATIVE STOCK ETF’S Class 2 includes ETFs invested in small or mid-sized companies.Many of these ETFs may lack diversification by focusing on a few industry sectors or concentrating their portfolios in a few individual holdings.These ETFs mostly hold common stocks, but may contain convertible bonds or other instruments.These ETFs may have moderate to high portfolio turnover. CLASS 4: TOTAL RETURN (OR BALANCED) ETF’S Class 4 ETFs include a wide variety of investment strategies, usually including common stocks.Often these ETFs hold income-generating instruments to lower portfolio volatility.Some of these ETFs may use derivative instruments to a limited extent, specifically to lessen volatility, such as futures, put options or short selling. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 9 - FUNDX ETF UPGRADER FUNDS STATEMENTS OF ASSETS AND LIABILITIESAT APRIL 30, 2007 (UNAUDITED) FundX ETF FundX ETF Aggressive Upgrader Fund Upgrader Fund ASSETS Investments in securities, at value (cost $11,690,268 and $12,279,681, respectively) (Note 2) $ 12,294,306 $ 12,850,908 Receivables: Fund shares sold 181,968 593,900 Dividends and interest 918 981 Prepaid expenses 19,067 19,724 Total assets 12,496,259 13,465,513 LIABILITIES Payables: Investment securities purchased 338,350 732,250 Fund shares redeemed 57,482 388,471 Investment advisory fees 1,071 1,306 Administration fees 1,233 1,233 Custody fees 3,684 4,438 Fund accounting fees 4,876 4,876 Transfer agent fees 7,758 7,766 Chief compliance officer fees 312 312 Other accrued expenses 9,203 9,200 Total liabilities 423,969 1,149,852 NET ASSETS $ 12,072,290 $ 12,315,661 Net asset value, offering and redemption price per share ($12,072,290/457,420, shares outstanding and $12,315,661/474,323, shares outstanding, respectively; unlimited number of shares authorized without par value) $ 26.39 $ 25.96 COMPONENTS OF NET ASSETS Paid-in capital $ 11,648,351 $ 12,091,741 Accumulated net investment loss (15,198 ) (15,413 ) Accumulated net realized loss on investments (164,901 ) (331,894 ) Net unrealized appreciation on investments 604,038 571,227 Net assets $ 12,072,290 $ 12,315,661 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FUNDX ETF UPGRADER FUNDS STATEMENTS OF OPERATIONSFOR THE PERIOD ENDED APRIL 30, 2007 (UNAUDITED) FundX ETF FundX ETF Aggressive Upgrader Fund Upgrader Fund INVESTMENT INCOME Dividends $ 11,886 $ 11,816 Interest 4,904 5,233 Total investment income 16,790 17,049 EXPENSES (NOTE 3) Investment advisory fees 21,325 21,642 Transfer agent fees 8,127 8,127 Custody fees 6,096 6,096 Fund accounting fees 4,876 4,876 Audit fees 4,268 4,267 Registration fees 4,233 4,233 Administration fees 3,658 3,658 Reports to shareholders 1,951 1,951 Legal fees 1,463 1,463 Miscellaneous expense 1,219 1,219 Trustee fees 873 873 Chief compliance officer fees 384 384 Insurance expense 244 244 Total expenses 58,717 59,033 Less:fees waived (26,729 ) (26,571 ) Net expenses 31,988 32,462 Net investment loss (15,198 ) (15,413 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments (164,901 ) (331,894 ) Change in net unrealized appreciation on investments 604,038 571,227 Net realized and unrealized gain on investments 439,137 239,333 Net increase in net assets resulting from operations $ 423,939 $ 223,920 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 11 - FUNDX ETF UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended April 30, 2007* (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ (15,198 ) Net realized loss on investments (164,901 ) Change in net unrealized appreciation on investments 604,038 Net increase in net assets resulting from operations 423,939 CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) 11,648,351 Total increase in net assets 12,072,290 NET ASSETS Beginning of period — End of period $ 12,072,290 Accumulated net investment loss $ (15,198 ) (a)
